DETAILED ACTION
	
Introduction
Claims 20-38 are pending. Claims 1-19 and 39-40 were previously cancelled. Claims 20, 22, 26-29, 33, and 35 are amended. This Office action is in response to Applicant’s request for continued examination (RCE) filed on 9/25/2020. 

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claims 33-38 under 35 U.S.C. 112(a)
Examiner previously rejected claims 33-38 as failing the written description requirement for various reasons provided in the previous Office action. In response, Applicant has amended claims 33-38 and now argues that the amendments overcome the rejection for the reasons set for in Applicant’s response. Examiner agrees and therefore withdraws the rejection. 
Rejection of claims 20-38 under 35 U.S.C. 112(b)
Examiner previously rejected claims 20-38 as indefinite for various reasons provided in the previous Office action. In response, Applicant has amended claims 20-38 and now argues that the amendments overcome the rejection for the reasons set for in Applicant’s response. Examiner agrees and therefore withdraws the rejection. 
Rejection of claims 20-25 and 28-32 under 35 U.S.C. 103
Applicant argues that Wei does not teach “any association, let alone a SCTP association.” However, Examiner respectfully disagrees. In the context of claims 20 and 22, the term “association” is synonymous with the term “connection.” See https://www.juniper.net/documentation/en_US/junos/topics/topic-map/security-gprs-sctp.html (which states that “[a] Stream Control Transmission Protocol (SCTP) association is a connection between two SCTP endpoints”). Moreover, the specification states that the claimed “indication” indicates “that media lines relate to media that are to be transported in the same SCTP association” and is used by the system “to determine which media streams need to be multiplexed into the same SCTP association...” (emphasis added). See par. 278 of US 2018/0316732. Thus, the claimed “indication” indicates a set of media streams that are to be multiplexed into the same SCTP connection. Wei teaches an SDP message comprising an SDP attribute that indicates the possibility of multiplexing a plurality of media streams into the same connection. For instance, the SDP attribute “a=Multiplexing foo bar bcfp” specifies alphanumeric strings (i.e., “foo,” “bar,” and “bcfp”) of media lines and corresponding media streams that are to be multiplexed into the same connection. See par. 108-109. Thus, contrary to Applicant’s assertion, Wei teaches an association.
In addition, Applicant challenges Examiner’s use of Official Notice to reject claims 20 and 22. In response, Examiner no longer relies on Official Notice to reject any of the claims. 

Claim Objections
Claim 35 recites the limitation “as originally generated derived from said media line number information,” but one of the terms “generated” and “derived” is redundant and should be deleted. 
Claims 33-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-32 are rejected under 35 U.S.C. 103 because they are unpatentable over Wei (US 2016/0277246) in view of Peng (US 2010/0205290) and the non-patent literature entitled “Stream Control Transmission Protocol” (hereinafter “RFC 2960”).
Regarding claim 20, Wei teaches an apparatus, comprising; at least one processor, at least one memory including computer program code, and at least one interface configured for communication with at least another apparatus, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform: receiving a first session description message comprising at least one media line indicative of multiple media streams transportable in a same stream control association (A responding end receives a session description protocol (SDP) offer from a requesting end. The SDP offer includes a media line for each stream, i.e., “m=audio 10000 RTP/AVP 0 8 97,” “m=video 10002 RTP/AVP 98 99,” “m=text 10004 RTP/AVP 100,” and “m=application 10006 UDP/DTLS/BFCP *.” See par. 97. The “a=Multiplexing” line in the SDP offer signals that some or all of the media lines are capable of being multiplexed into the same real-time transport protocol (RTP) connection. See par. 98), and generating a second session description message indicative of a possibility for a separate transport of said multiple media streams and of a 1
However, Wei does not teach that the SDP attribute gives a number assigned to a stream control association. Nonetheless, Peng teaches an SDP attribute that gives a number assigned to a stream control association. For instance, the SDP attribute “a=BC_Service_Package:1” gives a number (i.e., 1) that is assigned to a particular stream control association among a plurality of media lines “m=audio 49170 RTP/AVP 0” and “m=video 49172 RTP/AVP 99.” See par. 79-86. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wei so that the SDP attribute gives a number assigned to the stream control association, because doing so allows each SDP message to 
Lastly, Wei and Peng do not teach that the stream control association is an SCTP association. Instead, Wei teaches that the stream control association is an RTP association. However, SCTP associations were known to one of ordinary skill in the art before the effective filing date of the claimed invention. See Request for Comments (RFC) 2960.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wei so that the stream control association is an SCTP association rather than an RTP association because doing so allows the system to be used to multiplex a plurality of media streams into the same SCTP connection. 
Regarding claim 21, Wei teaches wherein said second session description message comprises one media line per each media stream of said multiple media streams, and information on said at least some media streams indicative of that said at least some media streams belong to the same stream control association (As indicated in the discussion of claim 20, each media line corresponds to one media stream. The SDP answer further includes the line “a=Multiplexing foo bar bfcp” which indicates that the audio, video, and application media streams can be multiplexed into a single transport stream. See par. 108-109).
Regarding claim 22, Wei teaches an apparatus, comprising; at least one processor, at least one memory including computer program code, and at least one interface configured for communication with at least another apparatus, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform: receiving a first session description message comprising one media line per each media stream and an indication of a possibility for a joint transport of at least some media streams of multiple 
However, Wei does not teach that the SDP attribute gives a number assigned to a stream control association. Nonetheless, Peng teaches an SDP attribute that gives a number assigned to a stream control association. For instance, the SDP attribute “a=BC_Service_Package:1” gives a number (i.e., 1) that is assigned to a particular stream control association among a plurality of media lines “m=audio 49170 RTP/AVP 0” and “m=video 49172 RTP/AVP 99.” See par. 79-86. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wei so that the SDP attribute gives a number assigned to the stream control association, because doing so allows each SDP message to specify multiple stream control associations, each of which is identifiable by its corresponding number. 
Lastly, Wei and Peng do not teach that the stream control association is an SCTP association. Instead, Wei teaches that the stream control association is an RTP association. However, SCTP associations were known to one of ordinary skill in the art before the effective filing date of the claimed invention. See Request for Comments (RFC) 2960.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wei so that the stream control association is an SCTP association rather than an RTP association because doing so allows the system to be used to multiplex a plurality of media streams into the same SCTP connection. 
Regarding claim 23, Wei teaches wherein said first session description message comprises information on said at least some media streams indicative of that said at least some media streams belong to the same stream control association (The SDP answer further includes the line “a=Multiplexing foo bar bfcp” which indicates that the audio, video, and application media streams can be multiplexed into a single transport stream. See par. 108-109).
Regarding claims 24-25, Wei and Peng teach wherein said information comprises ordinal numbers of said media lines corresponding to said at least some media streams, wherein said ordinal numbers correspond to an order of said media lines in said second session description message (Peng teaches using ordinal numbers to identify media lines, where the ordinal numbers indicate an order of the media lines in an SDP message. For instance, the SDP attribute 
Regarding claims 26-27, Wei and Peng teach wherein said information comprises information elements respectively of said media lines corresponding to said at least some media streams, wherein each information element of said information elements comprises ordinal numbers of said media lines corresponding to a media stream other than the media line said information element is of, wherein said ordinal numbers correspond to an order of said media lines in said second session description message (Peng teaches using ordinal numbers in a session level attribute, where the ordinal numbers identify media lines associated with the same stream control association in the order in which the media lines appear in an SDP message. For instance, the SDP attribute “a=group:BC_Service_Package1 1 2 3” indicates that the first, second, and third media lines of an SDP message belong to the same stream control association. See par. 98; 101-110. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wei to incorporate this feature of Peng for the reasons provided above with respect to claim 20).
Regarding claim 28, Wei and Peng teach wherein said stream control association is assigned an association number, and said information comprises information elements respectively of said media lines corresponding to said at least some media streams, wherein each information element of said information elements comprises said association number assigned to the same stream control association (Peng teaches that the media lines may indicate the stream 
Regarding claim 29, Wei and Peng teach wherein said information comprises unique numbers of said media lines corresponding to said at least some media streams (Peng teaches using unique, ordinal numbers to identify media lines in an SDP message. See par. 98; 101-110. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wei to incorporate this feature of Peng for the reasons provided above with respect to claim 20).
Regarding claim 30, Wei teaches wherein predetermined attributes related to said joint transport of said at least some media streams in said same stream control association are added to one media line of said media lines corresponding to said at least some media streams (A predefined port number such as “0” is added to some of the media lines corresponding to the media streams that are to be multiplexed into a single transport stream. See par. 65).
Regarding claim 31, Wei teaches wherein the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform: transmitting said second session description message (The responding end transmits the SDP answer to the requesting end. See par. 116).
Regarding claim 32, Wei teaches wherein the apparatus is operable as or at an enhanced proxy call session control function node of a cellular system, or the apparatus is operable in at 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The non-patent literature (NPL) document entitled “Negotiating Media Multiplexing Using the Session Description Protocol (SDP)” teaches the portions of claims 20 and 22 that Wei teaches, but a rejection based on this NPL document is not included in this Office action because such a rejection would be cumulative. However, Examiner may rely on this NPL document in the future to reject the claims.